United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Montgomery, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John S. Bennett, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-885
Issued: November 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 13, 2012 appellant, through his attorney, filed a timely appeal of a February 8,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
recurrence claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained a recurrence of disability commencing
October 26, 2006 causally related to the accepted emotional condition.
FACTUAL HISTORY
On February 15, 2000 appellant, then a 48-year-old pharmacist, claimed that his anxiety
and depression arose out of work-related stress. On September 28, 2000 OWCP accepted a
1

5 U.S.C. §§ 8101-8193.

depressive reaction condition.2 Appellant elected workers’ compensation benefits effective
February 1, 2001 and was placed on the periodic compensation rolls beginning June 16, 2002.
In February 19 and March 26, 2004 letters, OWCP requested that Dr. William C.
Freeman, a Board-certified psychiatrist, provide an opinion as to whether appellant was capable
of returning to full-time work as a pharmacist eight hours a day, five days a week. In the
March 26, 2004 letter, it provided him with the job description of a pharmacist. On February 26
and March 30, 2004 Dr. Freeman advised that appellant was capable of returning to work as a
pharmacist full time. In the March 30, 2004 letter, he also indicated that appellant should work
at the Montgomery campus. Dr. Freeman noted that appellant had been away from his job as a
pharmacist with temporary disability due to a back injury, recurrent back pain and a major
depressive episode that arose primarily out of his back pain and inability to work.
On April 12, 2004 appellant returned to work in a modified-duty capacity, as a telephone
health-line assistant or patient services assistant.
By decision dated June 10, 2004, OWCP terminated appellant’s wage-loss benefits
effective June 13, 2004 on the grounds that the medical evidence of record established that he no
longer had any disability from the October 1, 1999 work injury. Appellant remained entitled to
medical benefits. On March 6, 2005 he was selected for a pharmacist position.
On February 2, 2007 appellant filed a Form CA-2a notice of recurrence claiming that he
experienced a recurrence of disability on October 26, 2006 and that he stopped work on
February 2, 2007.3 He stated that his major depressive episodes continued. Appellant stated that
work was stressful and he felt he was in a hostile work environment, which made coping difficult
despite mediation and bimonthly doctor visits. He mentioned several incidents from October 26,
2006 to which he attributed his depressive episodes.4
Effective September 15, 2007, appellant received disability retirement.
In a February 1, 2008 report, Dr. Freeman, appellant’s attending psychiatrist, indicated
that appellant’s current diagnoses were major depressive episode, recurrent, moderate to severe
and attention deficit disorder. He noted the history of injury and indicated that appellant initially
returned to work in a clerical position in June 2004 and was returned to the pharmacy when there
2

This was based on the following factor of employment: In the summer of 1999, appellant was assigned to the
outpatient pharmacy window where he had to work alone with no assistance. In October 1999, he injured his back
but continued to work the outpatient window alone which required a great deal of standing. Sometime later, an
assistant registered pharmacist was assigned to the outpatient window, but she was not instructed to remain at the
window and help with patient requests.
3

On a June 4, 2011 Form-CA-7, appellant also claimed wage-loss compensation from March 28, 2007 to the
present.
4

As appellant had accepted a different work position than the position held when the claim was accepted, OWCP
adjudicated a new claim under File No. xxxxxx975. It found that the claimed employment factors arising on and
after October 26, 2006 were not compensable, which the Board affirmed in May 8, 2009 and August 11, 2010
decisions. Docket No. 08-2015 (issued May 8, 2009) and Docket No. 10-109 (issued August 11, 2010). Claim File
No. xxxxxx975 is not before the Board on the present appeal.

2

was an available opening in March 2005. Dr. Freeman noted that since that time appellant had
gradual but recently escalating return of depressive symptoms. He described several incidents of
concern to appellant since his return to work in the pharmacy. Dr. Freeman opined that the
recurrent depressive episodes appeared to have been as much a cause of appellant’s prior
workers’ compensation absence as his back injury. Old concerns from his previous episodes
reemerged and intensified in the last several months prior to appellant again leaving his job and
filing for worker’s compensation. Dr. Freeman opined that the second workers’ compensation
claim was directly and unequivocally connected to the first claim and represented one continuous
episode of mental illness that remitted sufficiently to allow appellant to return to work briefly
before the events in the fall 2006. Therapist progress notes from March 2008 and continuing
were submitted.
In a September 12, 2010 report, Dr. Freeman opined that since the original injury of
October 1999, appellant had not returned to his normal baseline and continued to have moderate
depression and anxiety symptoms. At the time of the second series of events in October 2006,
appellant had a significant exacerbation of those symptoms again related to work stress. Also, he
had a significantly lowered stress tolerance that contributed to the exacerbation of the original
injury and exacerbation of his existing medical and emotional illness. Appellant opined that his
depression and anxiety rendered him unable to work as a pharmacist.5
Appellant refilled his recurrence claim on January 30, 2011. In an April 29, 2011 letter,
OWCP advised that the recurrence claim filed on January 30, 2011 represented a duplicative
claim alleging the same date and work factors of the recurrence claim filed on February 2, 2007
from which a new case was created under claim File No. xxxxx975.6 Following numerous
correspondence between appellant’s attorney and OWCP, it advised appellant on December 12,
2011 of the evidence needed to support his claim for recurrence/consequential injury due to his
employment-related condition.
OWCP received evidence that included a March 15, 2007 report from Dr. Freeman, who
stated that appellant would not be returning to work due to his medical condition. In a March 26,
2007 report, Dr. Freeman mentioned numerous incidents that allegedly occurred since appellant
returned to the pharmacist position. He stated that while he could not comment on the veracity
of appellant’s beliefs and suspected there was some misinterpretation, he was convinced that
there have been intended actions to harass, embarrass, demean and single him out for
disciplinary action. Dr. Freeman stated that those events and beliefs have contributed strongly to
a relapse of appellant’s depression and anxiety symptoms and his inability to work. He noted
that while appellant was able to return to the pharmacy, he began to reexperience symptoms
within a year of his return and those symptoms persisted and increased despite medication
5

In September 24, 2010 and March 27, 2011 letters, counsel requested that OWCP adjudicate appellant’s
recurrence claim. He noted that while the events surrounding appellant’s reported recurrence may not have
constituted a new injury, appellant’s reaction and increased symptomatology were either made possible by or greatly
exacerbated by the prior work injury which had not resolved. He argued that appellant’s disability from his
worsening symptoms was consequential to the accepted injury and compensable. OWCP responded to the
arguments and explained why appellant did not qualify for a consequential injury decision.
6

See supra note 4.

3

changes and increased frequency of visits. Also submitted was a March 2, 2007 treatment note
from Dr. B.J. Dunn, a social worker, who opined “his symptoms are the result of current work[-]
related stressors.”
By decision dated February 8, 2012, OWCP denied appellant’s recurrence claim. It
found there was new exposure to the work environment that allegedly caused the illness, as well
as intervening factors that broke the chain of causation from the original injury and the alleged
recurrence.
LEGAL PRECEDENT
OWCP’s regulations define the term recurrence of disability as an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition,
which had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.7 When an employee, who is disabled
from the job he or she held when injured on account of employment-related residuals, returns to
a light-duty position or the medical evidence establishes that the employee can perform the
light-duty position, the employee has the burden to establish by the weight of the reliable,
probative and substantial evidence, a recurrence of total disability and to show that he or she
cannot perform such light duty. As part of this burden, the employee must show a change in the
nature and extent of the injury-related condition or a change in the nature and extent of the
light-duty job requirements.8 To establish a change in the nature and extent of the injury-related
condition, there must be probative medical evidence of record. The evidence must include a
medical opinion, based on a complete and accurate factual and medical history and supported by
sound medical reasoning, that the disabling condition is causally related to employment factors.9
An award of compensation may not be based on surmise, conjecture or speculation or on
appellant’s unsupported belief of causal relation.10 OWCP’s procedure manual provides that a
recurrence of disability also includes worsening of disability due to an accepted consequential
injury.11
ANALYSIS
OWCP accepted that appellant sustained a depressive reaction due to an October 1999
back injury and his continued work at the outpatient pharmacy window with no assistance. On
April 12, 2004 appellant returned to work in a modified-duty capacity as a telephone health-line
assistant or patient services assistant. By decision dated June 10, 2004, OWCP terminated his
wage-loss compensation benefits as Dr. Freeman’s opinion established that appellant could
7

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Phillip L. Barnes, 55 ECAB 426 (2004).
8

Carl C. Graci, 50 ECAB 557 (1999); see also Terry R. Hedman, 38 ECAB 222 (1986).

9

Maurissa Mack, 50 ECAB 498 (1999).

10

Alfredo Rodriguez, 47 ECAB 437 (1996).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (May 1997).

4

return to work full time as a pharmacist at the Montgomery campus and there was no continuing
disability from the work injury. Effective March 6, 2006 appellant began working full time as a
pharmacist. He stopped work February 2, 2007 and received disability retirement effective
September 15, 2007.
Appellant claimed a recurrence of disability commencing
October 26, 2006. As noted, the claim was initially adjudicated as a new claim under case File
No. xxxxxx975 as new or intervening work factors were involved.12
Appellant has not alleged a change in the nature and extent of his light-duty job
requirements and the record indicates that he returned to regular duties before the onset of the
claimed recurrence of disability. Instead, he attributed his recurrence of disability to a change in
the nature and extent of his employment-related conditions. Appellant must provide medical
evidence to establish that he was disabled due to a worsening of his accepted work-related
conditions. The Board finds that he has not met his burden of proof in establishing his claim.
Appellant submitted medical reports from Dr. Freeman attributing his psychiatric
symptoms to workplace incidents arising on or after October 26, 2006 when he was working as a
pharmacist. In his February 1, 2008 report, Dr. Freeman described several incidents of concern
to appellant since his return to work in the pharmacy. He noted that old concerns from
appellant’s previous episodes reemerged and intensified prior to appellant’s stopping work and
claiming disability. Dr. Freeman opined that the second workers’ compensation claim was
directly and unequivocally connected to the first claim and represented one continuous episode
of mental illness that remitted sufficiently to allow appellant to return to work briefly before the
events in the fall 2006. However he did not provide medical rationale supporting a spontaneous
change in the accepted emotional condition.13 Rather Dr. Freeman opined that the subsequent
occupational incidents caused the return of psychiatric symptoms, breaking the chain of
causation from the October 1999 incident. He did not explain how there was a spontaneous
change in his accepted condition. Thus, Dr. Freeman’s opinion is insufficient to meet appellant’s
burden of proof.
In his March 26, 2007 note, Dr. Freeman mentioned incidents that allegedly occurred
since appellant returned to the pharmacist position and from which appellant was convinced that
he was targeted for harassment and discipline. He opined that those events and beliefs
contributed strongly to a relapse of appellant’s depression and anxiety and his disability.
Dr. Freeman did not provide rationale relating appellant’s disability to the events of 1999; rather
he relates his emotional condition to the alleged intervening events since his return to the
pharmacist position. Thus, his opinion is insufficient to meet appellant’s burden of proof.14 In
his September 12, 2010 report, Dr. Freeman opined that since the original injury of October 1999
appellant had not returned to his normal baseline and continued having depression and anxiety.
While Dr. Freeman opined that appellant’s depression and anxiety symptoms rendered him
unable to work as a pharmacist, he did not provide reasoning to explain how the disability was
12

See supra note 4.

13

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
14

Bryant F. Blackmon, 56 ECAB 752 (2005).

5

the result of a spontaneous change in his accepted condition. In his March 15, 2007 note,
Dr. Freeman stated that appellant would not be returning to work due to his medical condition.
However, he did not specifically address how appellant’s disability was due to a spontaneous
change in the accepted emotional condition. Thus, Dr. Freeman’s opinion is insufficient to meet
appellant’s burden of proof.
Appellant also provided as March 2, 2007 treatment note from Dr. Dunn, a social worker.
However, this report is not competent medical evidence as a social worker is not a “physician” as
defined by FECA.15 Appellant presented no other medical evidence from a physician explaining
the reasons why his claimed recurrence of disability was causally related to his accepted injury
that started in 1999.
Appellant did not submit sufficient rationalized medical evidence to establish the claimed
recurrence of disability. Therefore, OWCP properly denied his claim.
On appeal, counsel contends the medical record establishes that the accepted emotional
condition caused by the October 1, 1999 accepted incident was not affected by subsequent
intervening work factors. As set forth above, appellant’s physician did not support a
spontaneous change in the accepted emotional conditions as of October 26, 2006. Rather,
Dr. Freeman generally indicated that subsequent occupational incidents caused the return of
psychiatric symptoms, breaking the chain of causation stemming from the October 1999
incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability commencing October 26, 2006 causally related to his accepted emotional condition.

15

K.W., 59 ECAB 271 (2007). See 5 U.S.C. § 8101(2). This subsection defines the term “physician.” See also
Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held that medical opinion, in general, can only be
given by a qualified physician).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 8, 2012 is affirmed.
Issued: November 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

